DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: In programmable devices with a pre-allocatable wiring structure, comprising: a plurality of modules arranged in arrays, comprising a first functional module and a second functional module; a plurality of pre-allocation managers arranged in an array, wherein each of the plurality of pre-allocation managers are connected to another one of the plurality of pre-allocation managers by a first connection line of a plurality of first connection lines, wherein each of the plurality of pre-allocation managers is arranged in a neighborhood of a corresponding one of the plurality of functional modules and is connected thereto by a second connection line; wherein the plurality of pre-allocation managers include a first pre-allocation manager arranged between a second pre-allocation manager and a third pre-allocation manager, such that the second pre-allocation manager is configured to communicate with the third pre-allocation manager, through the first pre-allocation manager, without communicating through any of the functional modules between the second and third pre-allocation managers; prior art of record does not teach or clearly suggest wherein the pre-allocation managers are configured to program and change each of the first connection lines from having bi-directional attributes into having uni-directional attributes, so as to enable a uni-directional data transmission from the first functional module to the second functional module or from the second functional module to the first functional module, wherein when one of the first connection lines has bi-directional attributes, data can be transmitted in two directions through the one of the first connection lines, and wherein when the one of the first connection lines has uni-directional attributes, data can be transmitted in only one direction through the one of the first connection lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851  






/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851